Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art is US 7,815,873 who teaches a process and system comprising: a) supplying the first reactant through a first channel means in a first regenerative bed and supplying at least a second reactant through a second channel means in the first regenerative bed, (b) combining said first and second reactants by a gas mixing means situated at an exit of the first regenerative bed and reacting the combined gas to produce a heated reaction product wherein said gas mixer means comprises i) a convergence zone, and ii) at least one gas swirl generating zone, and iii) a divergence zone, (c) passing the heated reaction product through a second regenerative bed thereby transferring heat from the reaction product to the second regenerative bed.
However, the prior art does not teach a system and method for operating a plurality of reactors, comprising: reacting a first mixture comprising fuel and 0.1 vol% or more of O2 under first combustion conditions in a first combustion zone within a first reactor to form a first flue gas comprising a first temperature of 350°C or more, and to heat one or more surfaces in a first reaction zone to a regenerated surface temperature of 800°C or more, the first reaction zone comprising a catalyst composition; passing at least a portion of the first flue gas and at least a portion of a second flue gas into a second reactor; reacting a second mixture comprising fuel, 0.1 vol% or more of O, the at least a portion of the first flue gas, and the at least a portion of the second flue gas under second combustion conditions in a second combustion zone within the second reactor to form the second flue gas, the second flue gas having a temperature of between 200°C to the first temperature, and to heat one or more surfaces in a second reaction zone, the second mixture comprising a volume ratio of the at least a portion of the first flue gas to the at least a portion of the second flue gas of 1.5 or more; exposing a first reactant stream to the one or more surfaces in the first reaction zone to increase the temperature of the first reactant stream; and exposing the first reactant stream to the catalyst composition in the first reaction zone at a temperature of 800°C or more to form a first product stream, a direction of flow for the first reactant stream within the first reaction zone being reversed relative to a direction of flow for the first mixture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772